DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Pursuant to a preliminary amendment, claims 1, 5-6, 8, 10-11, 13, 20, 26, 31, 44-45, 67-68, 76-77, 94, 101, and 104-106 are pending in the application.

Drawings
The drawings are objected to because Figure 3 is not numbered as “FIG. 3” per 37 CFR 1.84(u)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Objections
Claim 45 is objected to because of the following informalities: the word “glands” should be added after the word “meibomian” in line 6 for clarity.  Appropriate correction is required.
Claim 68 is objected to because of the following informalities: the word “an” should be deleted from line 1 for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 67-68, 76-77, and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “efficiently” in claim 6 is a relative term which renders the claim indefinite. The term “efficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the It is unclear in what manner and/or to what degree the formulation must transport the active ingredient such that the transport is “efficiently” accomplished in order to satisfy such claim language.
Claim 67 recites the limitation "the orally-administered or intravenous-administered acetylcholinesterase inhibitor" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 68 is rejected as depending from rejected claim 67 without remedying such deficiency.
Claim 68 recites the limitation "the Demodex brevis and/or Demodex folliculorum mites" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 76 recites the limitation "the manifestations of immune and inflammatory responses" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 77 is rejected as depending from rejected claim 76 without remedying such deficiency.
Claim 94 recites the limitation "the manifestations of allergic and/or inflammatory responses" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8, 13, 20, 26, 31, 44-45, 67-68, 76-77, 94, 101, and 104-106 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spallitta (WO 2015/195928 A1; published 23 December 2015).
Spallitta discloses a method of treating a skin affliction comprising a step of orally-administering or topically-applying to an individual having the skin affliction an acetylcholinesterase inhibitor in a dosage sufficient to inactivate demodex brevis and/or demodex folliculorum mites from hair follicles and/or skin of the individual, resulting in amelioration or cessation of the manifestations of allergic (i.e., immune) and/or vasomotor responses to the mites that cause symptoms and signs of the skin affliction in the individual (claim 1) wherein the skin affliction is psoriasis (i.e., an autoimmune disease affecting the epidermis) (claim 6) wherein the acetylcholinesterase inhibitor is efficiently transported into the epidermis or a subdermal region upon contact with said hair follicles and/or skin of the individual (claim 3) wherein the acetylcholinesterase inhibitor is applied to the hair follicles and/or skin of the individual (claim 33) wherein the step of orally-administering or topically-applying the acetylcholinesterase inhibitor kills at least a portion of the demodex brevis and/or demodex folliculorum mites or renders at least a portion of the demodex brevis and/or demodex folliculorum mites unable to reproduce (claim 4) wherein the acetylcholinesterase inhibitor is naturally occurring 
Although claim 6 of Spallitta lists 10 afflictions, one of which is psoriasis (i.e., an autoimmune disease), such disclosure of psoriasis in a list anticipates the claimed invention because the list of afflictions in claim 6 is directly related to the method of Purdue Pharma L.P. v. Epic Pharma, LLC, 811 F.3d 1345, 117 USPQ2d 1733, 1743 (Fed. Cir. 2016) (finding no impermissible "picking and choosing" with respect to anticipation rejection where reference's initial disclosure describes a controlled-release formulation without specifying particular therapeutic compound but reference also provides separate list of suitable therapeutic compounds because list is "directly related" to initial disclosure); Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 103 USPQ2d 1130, 1132-34 (Fed. Cir. 2012) (finding anticipation in the selection from among several categories of components for use in a composition of a "most suitable" flavoring agent from among a disclosed list of 23 flavoring agents and the selection of one of three "particularly preferred" but "nonessential" cooling agents, and noting that the question for purposes of anticipation is whether the number of categories and components in the prior art is so large that the claimed combination would not be immediately apparent to one of ordinary skill in the art).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 10-11, 13, 20, 26, 31, 44-45, 67-68, 76-77, 94, 101, and 104-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spallitta in view of Wills (US 2006/0183733 A1; published 17 August 2006).
Spallitta discloses a method of treating a skin affliction comprising a step of orally-administering or topically-applying to an individual having the skin affliction an acetylcholinesterase inhibitor in a dosage sufficient to inactivate demodex brevis and/or demodex folliculorum mites from hair follicles and/or skin of the individual, resulting in amelioration or cessation of the manifestations of allergic (i.e., immune) and/or vasomotor responses to the mites that cause symptoms and signs of the skin affliction in the individual (claim 1) wherein the skin affliction is psoriasis (i.e., an autoimmune disease affecting the epidermis) (claim 6) wherein the acetylcholinesterase inhibitor is efficiently transported into the epidermis or a subdermal region upon contact with said hair follicles and/or skin of the individual (claim 3) wherein the acetylcholinesterase inhibitor is applied to the hair follicles and/or skin of the individual (claim 33) wherein the step of orally-administering or topically-applying the acetylcholinesterase inhibitor kills at least a portion of the demodex brevis and/or demodex folliculorum mites or renders at least a portion of the demodex brevis and/or demodex folliculorum mites unable to reproduce (claim 4) wherein the acetylcholinesterase inhibitor is naturally occurring (claim 14) wherein the topically-applied acetylcholinesterase inhibitor is formulated in a carrier lotion, cream, soap, wash, shampoo or gel (claim 20) wherein the concentration of the acetylcholinesterase inhibitor in the topically-applied lotion, cream, soap, wash, shampoo or gel is about 0.001 to 5 percent by weight (claim 21) wherein the dosage of the acetylcholinesterase inhibitor in the topically-applied lotion, cream, soap, wash, 
Although claim 6 of Spallitta lists 10 afflictions, one of which is psoriasis (i.e., an autoimmune disease), such disclosure of psoriasis in a list anticipates the claimed invention because the list of afflictions in claim 6 is directly related to the method of treating the skin afflictions in claim 1, and the list of 10 afflictions is not so large that the claimed combination would not have been immediately apparent to one of ordinary skill in the art.  See Purdue Pharma L.P. v. Epic Pharma, LLC, 811 F.3d 1345, 117 USPQ2d 1733, 1743 (Fed. Cir. 2016) (finding no impermissible "picking and choosing" with respect to anticipation rejection where reference's initial disclosure describes a Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 103 USPQ2d 1130, 1132-34 (Fed. Cir. 2012) (finding anticipation in the selection from among several categories of components for use in a composition of a "most suitable" flavoring agent from among a disclosed list of 23 flavoring agents and the selection of one of three "particularly preferred" but "nonessential" cooling agents, and noting that the question for purposes of anticipation is whether the number of categories and components in the prior art is so large that the claimed combination would not be immediately apparent to one of ordinary skill in the art).
Spallitta does not disclose a specific autoimmune disease as listed in claims 10-11.
Wills discloses treating autoimmune and inflammatory diseases such as rheumatoid arthritis with an acetyl cholinesterase inhibitor (abstract; claims 1, 4).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Spallitta and Wills by treating an autoimmune disease such as rheumatoid arthritis as in Wills using the method of treatment of administering an acetylycholinesterase inhibitor as in Spallitta, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to be able to treat a broader variety of diseases than just the diseases of Spallitta, given that both Spallitta and Wills are treatments using acetylycholinesterase inhibitors.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617